MR. JUSTICE SMITH
delivered the opinion of the court.
In September; 1905, the defendant, a Wisconsin corporation, entered into a contract with the predecessor in interest of the plaintiff, a New Jersey corporation, for the construction of the steelwork and superstructure of a dam across the Missouri river at Hauserlake, Montana. On April 14, 1908, the dam broke and gave way. On February 23, 1894, the defendant appointed T. H. Kleinschmidt as its statutory agent for the service of process in Montana. This appointment ostensibly continued in force until April 21,1908, when a certificate of revocation thereof was filed in the office of the secretary of state and a duplicate certificate in the office of the county clerk- and recorder of Lewis and Clark county. On April 13, 1910, plaintiff began this action to recover the sum of $3,590,246.28 damages alleged to have *348been sustained by reason of the breaking of the dam. Service of summons was made on Kleinsehmidt. The district court of Lewis and Clark county, upon proof being made by affidavit of the revocation of Kleinsehmidt’s appointment as agent, as aforesaid, and also of the fact that since the completion of work under thé contract the defendant has done no business in the state, entered an order quashing the service of summons. From that order plaintiff has appealed.
Quoting from the brief of counsel for the appellant: “The question presented by this appeal is the force of sections 1 and 2 of Senate Bill 46, Laws 1901, page 151.” Section 1 of the Act of 1901, supra, reads, in part, as follows: “Such (foreign) corporation * * * shall * * * also file, * * * a certificate * * * that said corporation has consented to be sued in the courts of this state, upon all causes of action arising against it in this state, and that service of process may be made upon some person # * # whose name and place of business shall be designated in such certificate. And such service, when so made upon such agent shall be valid service on the corporation. * * * ” Section 2 of the Act is now section 4414. Revised Codes, and reads, in part, as follows: “ * * * Such designation shall remain in force until the filing in the same offices of a written revocation thereof. * * * ”
It is argued in behalf of the appellant that if a foreign corporation, after liability incurred, may revoke the authority of its agent to receive service of process, before an action can be commenced, and the injured party thereby “forced, at great expense, to go to some other state and possibly to an unfriendly community to litigate a claim which arose in his own state and out of business done under rights acquired under his own state’s statutes, the statute is inoperative and of no effect, and such a construction would be contrary to the rule which requires that statutes shall be so construed as to make them operative and effective if possible.” It is also contended that the intent of the legislature that there shall be some person upon whom service of process may be had in suits concerning the corporation’s business and transactions in this state is clear. A very elaborate *349and exhaustive brief has been filed in support of the rules of statutory construction for which counsel contend, but the entire argument is based upon the premise that the statute is uncertain and ambiguous in its terms and therefore the subject of construction by the courts.
■ We think the law in question is plain, certain, and unambiguous. Such a statute requires no interpretation beyond the bare reading of the words of the law-making body. (Osterholm v. Boston etc. Min. Co., 40 Mont. 508, 107 Pac. 499.) The legislature is presumed to have meant precisely what the words employed commonly import; that is, that the authority of a [1] statutory agent to receive service of process may be recalled and revoked, and after such revocation the agency no longer exists. The question of the wisdom of such legislation is not for the courts to determine.
But we are not without other light to guide us in determining the legislative intention. The legislature of 1893 (see Session Laws of 1893, p. 91) passed an Act providing: “Before any foreign corporation shall begin to carry on business in this state, it shall, by its certificate * * * designate an agent * * * upon whom service of summons and other process may be made. * * * Service upon such .agent shall be sufficient to give jurisdiction over such corporation to any of the courts of this state.” The Act repealed, in terms, Chapter 24, Fifth Div., of the Compiled Statutes of 1887, which provided (section 443) : “Such designation shall remain in full force until the filing in the same offices of a written revocation thereof. * * * ” The same legislative assembly (see Laws of 1893, p. 93) passed an Act to provide for the incorporation of companies to do the business of accident insurance on the assessment plan, in which it was expressly provided (see section 10) that the appointment of an attorney upon whom all process might be served should be accompanied by a written agreement “that the authority shall continue in force so long as any liability remains outstanding against the corporation in this state.” It is readily seen, therefore, that when the law-makers intended to embody in a measure such terms as we are asked to read into section 2 of Senate Bill *35046 (1901), supra, they found apt words to express such intention.
Counsel have not raised the question whether the order of the district court is one from which an appeal will lie, and we have, therefore, not considered, the question.
The order is affirmed.

Affirmed.

Me. Chief Justice Beantly and Me. Justice Holloway concur.